222 S.W.3d 213 (2006)
Rikko SMITH, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 05-1039.
Supreme Court of Arkansas.
January 12, 2006.
Sandra Trotter Phillips, for appellant.
No response.
PER CURIAM.
Sandra Trotter Phillips, a full-time, state-salaried public defender for the Eleventh Judicial District, was appointed by the trial court to represent appellant, Rikko Smith, an indigent defendant. An appeal was filed, and a request for the transcribed record has been lodged in this court. This court denied the motion to be relieved that was submitted on December 8, 2005.
Ms. Phillips now moves again to withdraw as counsel on appeal based upon Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), which held that full-time, state-salaried public defenders were ineligible for compensation for their work on appeal. Since Rushing, the General Assembly had passed legislation providing that only those full-time, state-salaried public defenders who do not have state-funded secretaries may seek compensation for their work on appeal. See Ark.Code Ann. § 19-4-1604(b)(2)(B)(Supp.2003).
Ms. Trotter states in her motion and affidavit that she is provided with a full-time, *214 state-funded secretary who maintains her office. We grant her motion to withdraw.
Mr. Chad Green will be substituted as counsel for appellant in this matter. The Clerk will establish a new briefing schedule.
A motion for extension of time was also filed. The motion is granted and the time is extended thirty days from the date of this order.
It is so ordered.